STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                                May 5, 2016
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
LISA L. BUCHANAN,                                                             OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 15-0612	 (BOR Appeal No. 2050049)
                   (Claim No. 2013024104)

LOGAN COUNTY BOARD OF EDUCATION,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Lisa L. Buchanan, by Anne Wandling, her attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. The Logan County Board of
Education, by Lindsay Smith, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated May 20, 2015, in which
the Board affirmed a December 1, 2014, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges affirmed the claims administrator’s March 15, 2013, decision
holding the claim compensable for a lumbosacral sprain/strain, bilateral sacroiliac dysfunction,
and lumbago. Additionally, the Office of Judges affirmed the claims administrator’s November
25, 2013, decision denying a request to add a herniated nucleus pulposus at L4-5 as a
compensable component of the claim and denying a request for authorization of a second opinion
evaluation with Neurologic Associates. The Court has carefully reviewed the records, written
arguments, and appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Ms. Buchanan injured her lower back on March 7, 2013, while hanging decorations in the
course of her employment as a teacher with the Logan County Board of Education. She filed an
application for workers’ compensation benefits and on March 15, 2013, her claim was held
compensable for a lumbosacral sprain/strain, bilateral sacroiliac dysfunction, and lumbago.
                                                1
Although a copy of the report was not submitted into the evidentiary record, a lumbar spine MRI
was performed on April 10, 2013, and was apparently interpreted by a radiologist as showing
degenerative changes at L4-5 and L5-S1 with a shallow central disc herniation at L4-5.

        On May 28, 2013, Prasadarao Mukkamala, M.D., performed an independent medical
evaluation. He took note of the lumbar spine MRI report and opined that an L4-5 disc herniation
could be causally related to the compensable injury. Dr. Mukkamala recommended that Ms.
Buchanan be referred for a neurosurgical consultation. On August 9, 2013, Matthew
Werthammer, M.D., performed a neurosurgical consultation. Dr. Werthammer also took note of
the findings enumerated within the lumbar spine MRI report. However, he reviewed the images
obtained via the MRI himself and, after examining Ms. Buchanan, opined that the MRI in fact
reveals only mild disc bulging at L4-5 and L5-S1. He diagnosed Ms. Buchanan with a lumbar
sprain/strain arising from the March 7, 2013, injury and recommended that she undergo
conservative management.

        On November 25, 2013, the claims administrator denied a request to add a herniated
nucleus pulposus at L4-5 as a compensable diagnosis, and also denied a request to refer Ms.
Buchanan for a second neurosurgical evaluation. On July 29, 2014, Marsha Lee Bailey, M.D.,
performed an independent medical evaluation. After taking note of the conclusions expressed in
the April 10, 2013, radiology report and in Dr. Werthammer’s examination notes, Dr. Bailey
indicated that she agrees with Dr. Werthammer’s opinion that Ms. Buchanan did not sustain an
L4-5 disc herniation. Dr. Bailey further opined that the results of the April 10, 2013, lumbar
spine MRI should be interpreted as normal age-related changes.

        The Office of Judges affirmed the March 15, 2013, and November 25, 2013, claims
administrator’s decisions. The Board of Review affirmed the reasoning and conclusions of the
Office of Judges in its decision dated May 20, 2015. On appeal, Ms. Buchanan asserts that the
evidence of record clearly demonstrates that she sustained a herniated disc at L4-5 in the course
of and resulting from her employment and that she is therefore entitled to the requested referral
for a neurosurgical evaluation.

        In affirming the denial of Ms. Buchanan’s request to add a herniated nucleus pulposus at
L4-5 as a compensable diagnosis, the Office of Judges relied on the findings of Dr. Werthammer.
In particular, the Office of Judges found that Dr. Werthammer’s conclusions are entitled to
greater evidentiary weight given his expertise as a neurosurgeon. In affirming the denial of Ms.
Buchanan’s request for a neurosurgical evaluation, the Office of Judges found that Ms.
Buchanan has already been evaluated by a neurosurgeon, namely Dr. Werthammer, who
diagnosed her with a lumbar sprain and opined that surgical intervention is unnecessary. We
agree with the reasoning and conclusions of the Office of Judges as affirmed by the Board of
Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.
                                                2
                                     Affirmed.

ISSUED: May 5, 2016

CONCURRED IN BY:
Chief Justice Menis E. Ketchum
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                 3